DETAILED ACTION
Claims 3, 9, 27-28, 31-42 and 50-53 are presented for examination.
	Applicant’s Amendment filed August 24, 2020 was received in the present application. Pursuant to the Notice mailed September 8, 2020, Applicant’s claim amendments filed August 24, 2020 failed to comply with the requirements of 37 C.F.R. §1.121 and were not entered into the record. Applicant’s subsequent Amendment filed September 9, 2020 was received and entered into the present application. Pursuant to the Notice mailed November 17, 2020, Applicant’s claim amendments filed September 9, 2020 failed to comply with 37 C.F.R. §1.121(c). Applicant’s subsequent Amendment filed January 5, 2021 was received and entered into the present application, and corrects the issues noted in the November 17, 2020 Notice1. 
	Claims 3, 9, 27-28, 31-42 and 50-53 are pending. Claims 50-53 are newly added. Claims 24-25 are cancelled. Claims 3, 9, 27-28 and 36-40 are amended. 
Applicant’s arguments, filed January 5, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election with traverse of the invention of Group II (original claims 3 and 9), directed to a method of treating a patient suffering from central nervous system (CNS) cancer comprising administering to the patient 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-
Accordingly, claims 31-35 and 41-42 remain, and newly added claim 53 is, properly withdrawn from consideration pursuant to 37 C.F.R. §1.142(b) as being directed to non-elected subject matter.
Instant claims 3, 9, 27-28 and 36-40, as well as newly added claims 50-52, are under examination and are treated on the merits infra. 

Information Disclosure Statement
	Applicant’s Information Disclosure Statements (IDS) filed August 18, 2020 (three pages), September 23, 2020 (two pages), December 14, 2020 (two pages), January 11, 2021 (two pages) and January 25, 2021 (two pages) have each been received and entered into the present application. As reflected by the attached, completed copies of form PTO/SB/08a (11 pages total), the Examiner has considered the cited references. 

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


This is a new matter rejection.
There is insufficient written support for Applicant’s newly added limitation directed to “wherein 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide is in an … intracranial formulation” (claim 40). 
At p.6 of the Remarks filed January 5, 2021, Applicant states that “[s]upport for this amendment [to claim 40] can be found at, for example, page 6, lines 28-31 and page 18, lines 1-4”.
At p.6, l.28-p.7, l.3 of the as-filed specification, Applicant states, “Figures 8A and 8B are graphs showing that treatment with 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide delays the growth of a tumour formed from a human glioblastoma cell line (U87MG) introduced intracranially into nude mice, and that 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide acts synergistically with bevacizumab or sunitinib in delaying or inhibiting the growth of tumours”.
At p.18, l.1-4 of the as-filed specification, Applicant states, “6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide may be administered in a variety of dosage forms. Thus, it can be administered orally, for example as a tablet, a capsule, a troche, a lozenge, an aqueous or oily suspension, a dispersible powder or granule”.
At p.18, l.6-9 of the as-filed specification, Applicant states, “6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide may also be administered parenterally, whether subcutaneously, intravenously, intramuscularly, intrasternally, transdermally, by inhalation, intranasally, or by infusion techniques”.
A full and complete consideration of Applicant’s disclosure fails to reveal sufficient written support for Applicant’s newly added limitation directed to “wherein 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to “wherein 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide is in an … intracranial formulation” (claim 40). 
Accordingly, the claim is considered to lack sufficient written description and is properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 3 and 27-28, as well as newly added claim 50, are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (WO 2012/049277 A1; 2012) in view of Rubin et al. (“A Small-Molecule Antagonist of CXCR4 Inhibits Intracranial Growth of Primary Brain Tumors”, PNAS, 2003; 100(23):13513-13518) and Zheng et al. (“CXCR4-Positive Subset of Glioma is Enriched for Cancer Stem Cells”, Oncol Res., 2001; 19(12):555-561; Abstract Only), each already of record, for the reasons of record set forth at p.5-6 of the previous Office Action dated June 1, 2020, of which said reasons are herein incorporated by reference. 
Applicant’s cancellation of claims 24-25 necessitates the removal of such claims from the statement of the rejection above.
Newly amended claim 3 now limits the method to “[a] method of treating glioblastoma in a patient in need thereof”, and dependent claim 27 has been amended in a similar fashion.
As the cited prior art teachings to Brown et al. in view of Rubin et al. and Zheng et al. are clearly directed to the prima facie obviousness of administering the CXCR4 receptor antagonist 6-{4-[1-(propan-
Newly added claim 50 recites that 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide is “administered in an amount of from about 0.001 to about 50 mg per kg of body weight”.
Brown et al. teaches that his CXCR4 receptor antagonists – of which 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide was explicitly exemplified and experimentally confirmed to function as a CXCR4 antagonist – were effectively administered for the disclosed therapeutic uses (i.e., for the treatment of diseases or conditions responsive to reduction in CXCR4-mediated activity, such as cancer, as well as for sensitizing tumors to chemotherapy or radiotherapy when administered as an adjunct to chemotherapy or radiotherapy) in a typical dose of from about 0.001 to 50 mg per kg of body weight (p.12, l.15-21; see also, e.g., p.9, l.18-28; p.10, l.5-7; p.10, l.26-30; p.24, l.1-3; Ex.30, p.105, p.179, l.10-p.181, l.1; Table 26, p.180-181). 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “Brown fails to disclose any data to demonstrate that any CXCR4 inhibitor, let alone 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide, specifically, can be useful in treating any cancer at all” (Reply, p.10). Applicant asserts that “all data in Brown is directed towards HIV-1 and stem cell apheresis”, and further opines that “the assertion that a single compound can be useful in treating all viral infections, all cancers, all neurodegenerative diseases, pain, inflammation, and any assortment of other diseases and disorders, is simply nonsensical” (Reply, p.10). Applicant contends that “selection of 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide for the treatment of cancer would not logically extend from Brown” (Reply, p.10).
The arguments have been fully and carefully considered, but are not found persuasive. 

Applicant appears to take issue with the veracity of Brown’s disclosed therapeutic uses, asserting that it is “nonsensical” that Brown’s disclosed CXCR4 antagonist would have been effectively used for any or all of the myriad possible conditions disclosed therein, but such position is unavailing. In the instant case, Brown et al. was not applied alone, but rather in combination with the cited teachings of Rubin et al. to render the treatment of glioblastoma with Brown’s CXCR4 antagonist prima facie obvious. It is, therefore, immaterial whether Brown’s CXCR4 antagonist compounds may be expressly employed for each and every therapeutic use disclosed therein, because it was already expressly admitted that the relevant therapeutic indication – in this case, the treatment of glioblastoma – was not explicitly provided for in Brown et al. Although Brown et al. suggests the use of his disclosed CXCR4 antagonists for the treatment of cancer, Brown et al. does not specifically enumerate glioblastoma as one of such cancers treatable with his disclosed CXCR4 antagonist compounds. Such difference, however, was remedied by the teachings of Rubin, which clearly teaches that administration of a CXCR4 antagonist provides therapeutic benefit via its ability to inhibit growth of intracranial glioblastoma. The fact that Brown et al. 
Applicant goes on to argue that “none of the cited references teach, suggest, or otherwise disclose that 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide can be useful for the treatment of glioblastoma as required by the instant claims” (Reply, p.10). Applicant opines that the rationale provided in the rejection “is flawed, however, because it fails to account for the drastic distinctions between the structures of 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide” and Rubin’s CXCR4 antagonist AMD3100 (Reply, p.10). Applicant contends that the two compounds “are wholly structurally distinct” and “it is illogical to conclude that both compounds will necessarily offer similar therapeutic utility” (Reply, p.11). Applicant urges that “although activation of CXCR4 may be important, it is not the only component of the disease etiology that is implicated” (Reply, p.11).
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s contention that “none of the cited references teach, suggest, or otherwise disclose that 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide can be useful for the treatment of glioblastoma as required by the instant claims” is not accepted. As the rejection was set forth under AIA  35 U.S.C. §103, there is simply no expectation or requirement that any one (or more) of the cited references explicitly teach, suggest or otherwise disclose the use of 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide for the treatment of glioblastoma. Rather, Applicant must consider the totality of the teachings, and what they would have collectively suggested to one of ordinary skill in the art before the effective filing date of the claimed invention when combined. Applicant’s piecemeal analysis of the references cannot alone establish prima facie obviousness is based upon the totality of the teachings and what the combined teachings of the references – taken collectively – would have suggested to the ordinarily skilled artisan. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
Applicant’s position that there is no reasonable expectation of similar therapeutic utility due to the significant structural distinctions between Brown’s CXCR4 antagonist 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide (the instantly claimed compound) and Rubin’s CXCR4 antagonist AMD3100 is simply unavailing. Here, the grounds for rejection are not predicated on a presumption of similar therapeutic utility based on structural similarity. In the instant case, Brown et al. explicitly teaches – and, indeed, experimentally verifies – the functionality of his exemplified compound 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide as a highly potent CXCR4 inhibitor. Though Brown et al. does not expressly teach the use of such CXCR4 antagonist for the treatment of glioblastoma, Rubin et al. provides the factual extrinsic evidence necessary to establish that CXCR4 expression was known to promote growth of malignant glial tumors and that inhibition of CXCR4 via administration of another known CXCR4 antagonist (in this case, AMD3100) was effective to inhibit growth of glioblastoma in a therapeutically relevant animal model of glioblastoma – thereby imbuing the ordinarily skilled artisan with a reasonable expectation of success in treating glioblastoma via the administration of another known inhibitor of CXCR4, e.g., Brown’s CXCR4 antagonist 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide (which is Applicant’s instantly claimed compound). Applicant is reminded that obviousness requires only “at least some degree of predictability”, but not absolute predictability. MPEP §2143.02(II). A finding of obviousness under AIA  35 U.S.C. §103 requires evidence suggesting that the invention would be prima facie successful, but it does not require evidence demonstrating absolute certainty or guaranteed success that the invention will succeed. 
To the extent that Applicant takes the position that CXCR4 activation “may be important”, but does not constitute “the only component of the disease etiology that is implicated”, this position is also unavailing. Applicant should note that the instant claims require only “treating glioblastoma” – there is no specific effect and/or degree of effect that is recited by the claim. As a result, any therapeutic benefit – no 
Applicant opines that there is no reasonable expectation of success because “Brown states that CXCR4 inhibitors can be useful in treating any number of disorders, from viral infections to neurodegenerative diseases to macular degeneration to cancer”, but that “the only data provided in support of this allegation relates to HIV-1”, and that “Rubin cannot cure the deficiencies of Brown because the CXCR4 inhibitor” used in Rubin – AMD3100 – is “completely structurally distinct from the compounds of Brown” (Reply, p.12). Applicant contends that “there would be no reasonable expectation that the instantly recited compound would operate via the exact same etiological pathway, or, indeed, would even make it into the brain at all” (Reply, p.12). Applicant argues that “while Zheng may suggest a role for CXCR4 in treatment of gliomas, Zheng similarly fails to proffer any teaching or suggestion that would lead the skilled artisan to reasonably conclude that CXCR4 inhibitors structurally similar to those in Brown would offer any advantage whatsoever” (Reply, p.12). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s continued assertion that the rejection fails to provide a reasonable expectation of success simply cannot be accepted. Again, Brown et al. explicitly teaches – and, indeed, experimentally prima facie obviousness can only be made when the skilled artisan possesses evidence demonstrating absolute certainty that the invention will succeed.
Applicant argues that “[t]he instantly recited compound is unexpectedly superior for treating glioblastoma”, citing to Fig.1 and Ex.1 as evidence that the instantly claimed compound “does not result in significant mobilization of haematopoietic stem cells [HSCs] from mice bone marrow”, an effect that Applicant alleges constitutes “a surprisingly superior result” (Reply, p.13). Applicant states that “AMD3100 mobilizes HSCs from the bone marrow”, and “if anything, the skilled artisan would have expected a similar result here”, but Fig.1 and Ex.1 demonstrates that “the opposite is true” (Reply, p.13-14). Applicant goes on to argue that “HSCs do not naturally mobilize from bone marrow”, and that “it is the compound that causes it [HSC mobilization]” (Reply, p.14). Applicant urges that “Example 1 compares a dose of the 
The data has again been fully and carefully considered, but is not found persuasive. 
Allegations of unexpected results must be supported by relying upon factual evidence “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” MPEP §716.02(b)(I) (quoting Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)). To establish unexpected results, the claimed subject matter must be compared with the closest prior art in order to be effective to rebut a prima facie case of obviousness. MPEP §716.02(e) (see also In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979)). To be of probative value, any objective evidence should be supported by actual proof. MPEP §716.01(c). Applicant is reminded that “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” MPEP §716.02(d). Also, Applicant, not the Office, bears the burden of explaining any data provided as evidence of nonobviousness and unexpected results. MPEP §716.02(b) (Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992)).
Applicant’s Ex.1 demonstrates that the instantly claimed 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide CXCR4 antagonist mobilized significantly fewer HSCs as compared to the closest prior art CXCR4 antagonist AMD3100, an effect that Applicant urges correlates to a reduced risk of blood-related side effects of radiation therapy and/or chemotherapy (e.g., anemia, neutropenia). On this basis, Applicant has demonstrated a clear difference between the instantly claimed compound and the closest prior art compound, AMD3100, with specific regard to the effects of such compounds on HSC mobilization. Also, Applicant’s newly proffered comments with regard to the comparative dosage amounts (30 mg/kg of the instantly claimed compound, and 5 mg/kg of the closest 
Applicant, however, again fails to address whether such effect on HSC mobilization is preserved in a glioblastoma subject - which is the specific population of the instant claims. As previously noted, there is no evidence presently of record that the mouse subject used in the experimental study of Ex.1 and underlying the data provided in Fig.1 was a subject that actually suffers from glioblastoma. In addition, Applicant fails to provide any explanation as to why the effects of the instantly claimed CXCR4 antagonist or the closest prior art CXCR4 antagonist AMD3100 on HSC mobilization would have been assumed to be preserved – or even be substantially similar – from an apparently normal subject, as used in Applicant’s Ex.1 of the as-filed specification, to a glioblastoma subject. As a result, the proffered evidence of Applicant’s Ex.1 is not clearly and unequivocally germane to the observation of this same allegedly unexpected effect on HSC mobilization in a patient suffering from glioblastoma (as explicitly required by Applicant’s broadest claim 3) and Applicant fails to provide factual evidence (or even scientific rationale) that would support the preservation of this effect on HSC mobilization in a glioblastoma subject. 
Also, Applicant again fails to address that the instant claims are not actually directed to this allegedly “surprisingly superior result” of reduced mobilization of HSCs as compared to the closest prior art CXCR4 antagonist, AMD3100. Applicant’s claims in their broadest embodiments are directed to “[a] method of treating glioblastoma in a patient in need thereof” (claim 3), which places no limitation on the manner or type of treatment and, therefore, is not explicitly directed to this allegedly unexpected effect on HSC mobilization from the bone marrow. Applicant should further note that he has explicitly admitted on the record that this urged effect on HSC mobilization “is not illustrative of the therapeutic efficacy of the instantly recited compound, not is it intended to be” (p.15, 01/05/21 Remarks). It is unclear, then, why the instant claims remain broadly directed to “[a] method of treating glioblastoma in a patient in need thereof”, when the alleged unexpected effect pertains to the instantly claimed compound and its degree of HSC mobilization from the bone marrow - not the therapeutic efficacy of such compound in the treatment of glioblastoma. Applicant’s instantly claimed method also does not require in its broadest embodiments 
Applicant goes on to argue that, with regard to Ex.2, “a reduction in tumor progression would not necessarily be expected in treated mice” because the “selection of 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide for the treatment of glioblastoma would not be obvious in view of the cited references” such that “there would have been no reasonable expectation that administration of such a compound would offer any therapeutic benefit (e.g., reduction in tumor progression) at all” (Reply, p.16). Applicant opines that Ex.2 demonstrates the instantly claimed compound “is useful for treating glioblastoma as instantly claimed” and that “the data of Example 2 illustrate a surprising result” because “the skilled artisan would not have reasonably expected the resultant therapeutic activity” (Reply, p.16). 
The arguments have been fully and carefully considered, but are not found persuasive. 
Applicant’s position that Ex.2 necessarily demonstrates a “surprising result” because there is allegedly no reasonable expectation from the prior art that administration of the instantly claimed CXCR4 antagonist 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide would yield a reduction in tumor progression is not accepted. The prior art teachings of Rubin unequivocally disclose that administration of a CXCR4 antagonist (in this case, AMD3100) was effective to inhibit glioblastoma growth, which constitutes factual extrinsic evidence supporting the reasonable expectation of success that another CXCR4 antagonist (in this case, Applicant’s instantly claimed compound) would have also yielded such inhibitory activity.
Instead of proffering a comparison, then, of Applicant’s instantly claimed CXCR4 antagonist with the closest prior art CXCR4 antagonist (AMD3100) to demonstrate that the instantly claimed compound provides an unexpected, unobvious and statistically and practically significant effect in inhibiting tumor progression over the closest prior art CXCR4 antagonist, Applicant intends proffers a comparison of 
As such, Applicant has failed to demonstrate that the proffered data persuasively establishes an unexpected, unobvious and statistically and practically significant effect commensurate in scope with the claims as presented. MPEP §716.02(b)(I) and §716.02(d). 
Accordingly, the remarks and data presented by Applicant are insufficient to rebut the prima facie case of obviousness for the reasons above. 
See MPEP §2144(II) (“The weight to be given any objective evidence is made on a case-by-case basis. The mere fact that an applicant has presented evidence does not mean that the evidence is dispositive of the issue of obviousness.”).
For these reasons supra, rejection of claims 3, 27-28 and 50 is proper. 

3.	Claims 9 and 36-40, as well as newly added claims 51-52, are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (WO 2012/049277 A1; 2012) in view of Rubin et al. (“A Small-Molecule Antagonist of CXCR4 Inhibits Intracranial Growth of Primary Brain Tumors”, PNAS, 2003; 100(23):13513-13518) and Zheng et al. (“CXCR4-Positive Subset of Glioma is Enriched for Cancer Stem Cells”, Oncol Res., 2011; 19(12):555-561; Abstract Only), 
as applied above to claims 3, 27-28 and 50,
J Clin Invest, 2010; 120(3):694-705), 
each already of record, for the reasons of record set forth at p.6-7 of the previous Office Action dated June 1, 2020, of which said reasons are herein incorporated by reference. 
Applicant amends claim 9 to depend from independent claim 3, which does not change the grounds for rejection as instant claim 9 was rejected insofar as Kioi et al. provided teachings suggesting the further administration of an effective amount of irradiation to the glioblastoma subject of claim 3. 
Applicant’s amendments to claims 36-39 are editorial in nature, and do not alter the grounds for rejection previously applied to such claims, which continue to apply herein to such claims as amended and are incorporated by reference. 
Newly amended claim 40 now recites that 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide is in “an oral or intracranial formulation”. 
Brown et al. teaches that his CXCR4 receptor antagonists – of which 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide was explicitly exemplified and experimentally confirmed to function as a CXCR4 antagonist – were preferably administered for the disclosed therapeutic applications orally, such as in the form of a capsule or tablet (p.12, l.7-10).
Newly added claim 51 recites that 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide is “administered in an amount of from about 0.001 to about 50 mg per kg of body weight”.
Brown et al. teaches that his CXCR4 receptor antagonists – of which 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide was explicitly exemplified and experimentally confirmed to function as a CXCR4 antagonist – were effectively administered for the disclosed therapeutic uses (i.e., for the treatment of diseases or conditions responsive to reduction in CXCR4-mediated activity, such as cancer, as well as for sensitizing tumors to chemotherapy or radiotherapy when administered as an adjunct to chemotherapy or radiotherapy) in a typical dose of from about 0.001 to 50 mg per kg of body weight (p.12, l.15-21; see also, e.g., p.9, l.18-28; p.10, l.5-7; p.10, l.26-30; p.24, l.1-3; Ex.30, p.105, p.179, l.10-p.181, l.1; Table 26, p.180-181). 

As claim 52 further limits the previously rejected subject matter of claim 9 explicitly to the further administration of irradiation (which was the originally elected species for examination from claim 9), Applicant’s newly added claim 52 is properly rejected for the same reasons previously applied to instant claim 9, which apply equally to newly added claim 52. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that “[c]laims 36-40 have been amended to depend from [c]laim 3”, further urging that – because claim 3 is allegedly nonobvious over the cited references to Brown, Rubin and Zheng, then “[c]laims 36-40 are nonobvious” over this same combination of references (Reply, p.17). Applicant argues that “Kioi cannot cure the deficiencies of Brown, Rubin and Zheng” because it only “discloses that high-dose radiation is commonly used in the treatment of glioblastoma patients” (Reply, p.17).
The arguments have been fully and carefully considered, but are not found persuasive. 
As an initial matter, Applicant’s contention that “[c]laims 36-40 have been amended to depend from [c]laim 3” is incorrect. Applicant’s claim listing filed January 5, 2021 does not present any changes to the dependency of claims 36-40, so the urging that claims 36-40 define further embodiments of an allegedly allowable claim 3 is not a point well taken. 
Applicant’s remarks that Kioi cannot be relied upon in the instant rejection because it fails to cure the deficiencies of the combination of Brown with Rubin and Zheng are unavailing. Applicant predicates his assertion on the position that Brown with Rubin and Zheng is deficient, but this is incorrect for the reasons set forth above. As a result, Applicant’s evaluation of Kioi et al. as being deficient for failing to supply the missing teachings of Brown, Rubin and Zheng – or even to teach the entirety of the claimed invention – is improper, as it fails to consider the totality of the teachings applied in combination to support the finding of prima facie obviousness. Piecemeal analysis of the references cannot establish nonobviousness when the finding of prima facie obviousness is based upon the totality of the teachings In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
For these reasons supra, rejection of claims 9, 36-40 and 51-52 is proper. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 3 and 27-28, as well as newly added claim 50, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 and 16-17 of U.S. Patent No. 9,353,086 in view of Brown et al. (WO 2012/049277 A1; 2012), Rubin et al. (“A Small-Molecule Antagonist of CXCR4 Inhibits Intracranial Growth of Primary Brain Tumors”, PNAS, 2003; 100(23):13513-13518) and Zheng et al. (“CXCR4-Positive Subset of Glioma is Enriched for Cancer Stem Cells”, Oncol Res., 2011; 19(12):555-561; Abstract Only), each already of record, for the reasons of record set forth at p.16-19 of the previous Office Action dated June 1, 2020, of which said reasons are herein incorporated by reference. 

Newly amended claim 3 now limits the method to “[a] method of treating glioblastoma in a patient in need thereof”, and dependent claim 27 has been amended in a similar fashion.
As the ‘086 claims in view of Brown et al., Rubin et al., and Zheng et al. are clearly directed to the prima facie obviousness of administering the CXCR4 receptor antagonist 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide of the ‘086 claims for the treatment of glioblastoma, Applicant’s newly amended claim 3 - which is limited to “treating glioblastoma in a patient in need thereof” – as well as dependent claim 27 remains properly rejected on the grounds and art already made of record.
Newly added claim 50 recites that 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide is “administered in an amount of from about 0.001 to about 50 mg per kg of body weight”.
Brown et al. teaches that his CXCR4 receptor antagonists – of which 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide of the ‘086 claims was explicitly exemplified and experimentally confirmed to function as a CXCR4 antagonist – were effectively administered for the disclosed therapeutic uses (i.e., for the treatment of diseases or conditions responsive to reduction in CXCR4-mediated activity, such as cancer, as well as for sensitizing tumors to chemotherapy or radiotherapy when administered as an adjunct to chemotherapy or radiotherapy) in a typical dose of from about 0.001 to 50 mg per kg of body weight (p.12, l.15-21; see also, e.g., p.9, l.18-28; p.10, l.5-7; p.10, l.26-30; p.24, l.1-3; Ex.30, p.105, p.179, l.10-p.181, l.1; Table 26, p.180-181). 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that he “does not concede or agree with the merits of this rejection”, but “requests that this rejection be held in abeyance until such time as the Examiner otherwise finds allowable subject matter in this case” (Reply, p.17). 
The arguments have been fully and carefully considered, but are not found persuasive. 
infra, and further in view of the fact that Applicant has not filed a Terminal Disclaimer and/or persuasively distinguished (either through amendment and/or remark) the instant claims over the ‘086 patent claims in view of Brown, Rubin and Zheng, the rejection remains proper. 
For these reasons supra, rejection of claims 3, 27-28 and 50 is proper. 

5.	Claims 9 and 36-40, as well as newly added claims 51-52, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-14 and 16-17 of U.S. Patent No. 9,353,086 in view of Brown et al. (WO 2012/049277 A1; 2012), Rubin et al. (“A Small-Molecule Antagonist of CXCR4 Inhibits Intracranial Growth of Primary Brain Tumors”, PNAS, 2003; 100(23):13513-13518) and Zheng et al. (“CXCR4-Positive Subset of Glioma is Enriched for Cancer Stem Cells”, Oncol Res., 2011; 19(12):555-561; Abstract Only),
as applied above to claims 3, 27-28 and 50, 
further in view of Kioi et al. (“Inhibition of Vasculogenesis, But Not Angiogenesis, Prevents the Recurrence of Glioblastoma after Irradiation in Mice”, J Clin Invest, 2010; 120(3):694-705), 
each already of record, for the reasons of record set forth at p.17-19 of the previous Office Action dated June 1, 2020, of which said reasons are herein incorporated by reference. 
Applicant amends claim 9 to depend from independent claim 3, which does not change the grounds for rejection as instant claim 9 was rejected insofar as Kioi et al. provided teachings suggesting the further administration of an effective amount of irradiation to the glioblastoma subject of claim 3. 
Applicant’s amendments to claims 36-39 are editorial in nature, and do not alter the grounds for rejection previously applied to such claims, which continue to apply herein to such claims as amended and are incorporated by reference. 
Newly amended claim 40 now recites that 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide is in “an oral or intracranial formulation”. 
Brown et al. teaches that his CXCR4 receptor antagonists – of which 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide of the ‘086 claims was 
Newly added claim 51 recites that 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide is “administered in an amount of from about 0.001 to about 50 mg per kg of body weight”.
Brown et al. teaches that his CXCR4 receptor antagonists – of which 6-{4-[1-(propan-2-yl)piperidin-4-yl]-1,4-diazepan-1-yl}-N-(pyridin-4-yl)pyridine-2-carboxamide of the ‘086 claims was explicitly exemplified and experimentally confirmed to function as a CXCR4 antagonist – were effectively administered for the disclosed therapeutic uses (i.e., for the treatment of diseases or conditions responsive to reduction in CXCR4-mediated activity, such as cancer, as well as for sensitizing tumors to chemotherapy or radiotherapy when administered as an adjunct to chemotherapy or radiotherapy) in a typical dose of from about 0.001 to 50 mg per kg of body weight (p.12, l.15-21; see also, e.g., p.9, l.18-28; p.10, l.5-7; p.10, l.26-30; p.24, l.1-3; Ex.30, p.105, p.179, l.10-p.181, l.1; Table 26, p.180-181). 
Newly added claim 52 recites “wherein the method further comprises administering to the patient an effective amount of irradiation”. 
As claim 52 further limits the previously rejected subject matter of claim 9 explicitly to the further administration of irradiation (which was the originally elected species for examination from claim 9), Applicant’s newly added claim 52 is properly rejected for the same reasons previously applied to instant claim 9, which apply equally to newly added claim 52. 

Response to Applicant’s Arguments
In reply, Applicant traverses the rejection, stating that he “does not concede or agree with the merits of this rejection”, but “requests that this rejection be held in abeyance until such time as the Examiner otherwise finds allowable subject matter in this case” (Reply, p.18). 
The arguments have been fully and carefully considered, but are not found persuasive. 
infra, and further in view of the fact that Applicant has not filed a Terminal Disclaimer and/or persuasively distinguished (either through amendment and/or remark) the instant claims over the ‘086 patent claims in view of Brown, Rubin and Zheng, as taken in further view of Kioi, the rejection remains proper. 
For these reasons supra, rejection of claims 9, 36-40 and 51-52 is proper. 

Conclusion
Rejection of claims 3, 9, 27-28, 36-40 and 50-52 is proper.
Claims 31-35, 41-42 and 53 are withdrawn from consideration pursuant to 37 C.F.R. 1.142(b).
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
April 7, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the previously filed August 24, 2020 Amendment, Applicant provided remarks in reply to the outstanding rejections, which appear to be provided again in full in each of the subsequent Amendments filed September 9, 2020 and again on January 5, 2021. Accordingly, the reply set forth in the instant Office Action addresses Applicant’s remarks provided in the most recently entered submission of January 5, 2021, but should be interpreted as an equally applicable reply to the previously filed – and apparently substantially identical – remarks filed August 24, 2020 and September 9, 2020.